DAVIDSON, Judge.
This is a conviction for possessing marijuana; the punishment, two years in the penitentiary.
A search of appellant’s residence revealed three separate containers of marijuana, consisting of a mixture of stems, leaves, and seeds.
Whether the search of the residence was or was not authorized need not be determined, for appellant, testifying as a witness in his own behalf, admitted the possession of the marijuana and claimed that he possessed it for medical purposes.
Having admitted the possession of the marijuana, appellant was in no position to complain of proof of that same fact by the officers. Soble v. State, 153 Tex. Cr. R. 629, 218 S. W. 2d 195; Schaefer v. State, 121 Tex. Cr. R. 220, 53 S. W. 2d 302; Johnson v. State, 118 Tex. Cr. R. 293, 42 S. W. 2d 421.
The other questions briefed by appellant all center around the question above discussed and are determined thereby.
No error appearing, the judgment is affirmed.
Opinion approved by the court.